Title: To George Washington from Richard Peters, 2 October 1777
From: Peters, Richard
To: Washington, George



Sir
War Office York Town [Pa.] Octr 2d 1777

One hundred & eighteen Recruits belonging to the 2d & 4th Virginia & 2d Maryland Regiments were sent off to Day. The Returns I have the Honour to enclose to you. Shoes have been furnished them but they want everything else—As I did not know where the Clothier or Commissary General’s Stores were deposited they are ordered to Reading on a Presumption that the Articles they want have been sent thither. They were so very destitute that it was thought best not to send them to the Army immediately lest they should be more an Incumbrance than otherwise. They are under the Command of a Capt. Calmis of Col: Spotswood’s Regt who is ordered to send to your Excellency to know where they can be equipped. When the Clotheir or Commissary Genl become stationary it would be well for them to

inform the Board, or perhaps your Excellency will be pleased to appoint some Place for all recruits passing thro’ York or Lancaster to be sent. I have the Honour to be your very obedient Servt

Richard Peters Secy

